DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 9, 10, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Breier et al. (herein “Breier”; US Pub. No. 2011/0183776 A1) in view of Takeuchi (JP Pub. No. 2008-200118 A) and as evidenced by Yabu (US Pub. No. 2003/0104878 A1).
Regarding claim 1, Breier discloses a golf club head comprising: a face portion; a crown portion; a sole portion (Figs. 1 and 6); at least one first rib provided in the sole portion (Fig. 3, item 26 and par. [0028]); and at least one second rib provided in the sole portion (Fig. 3, item 28 and par. [0028]), wherein the golf club head has an internal space surrounded by the face portion, the crown portion and the sole portion (Fig. 6), the first rib extends in a toe-heel direction on an inner wall surface of the sole portion (Fig. 3, item 26 and par. [0028]), one of the second ribs extends in a face-back direction on the inner wall surface of the sole portion (Fig. 3, item 28 and par. [0028]), the sole portion has a thin portion having a thinnest thickness and a thick portion having a larger thickness than the thin portion (Fig. 3, area 30 being the thinned portion, area 24 being the thicker portion – see par. [0031]), the first rib and the at least one second ribs extend to both the thin and the thick portions (Fig. 3, area 30 being thinned portion, item 24 being the thick); and an area surrounded by the intersection of the one first rib and the at least one second rib is arranged in the thin portion (Fig. 3; encircled by item 30).  It is noted that Breier does not specifically disclose two second ribs, both second ribs extend to both the thin and thick portions, the two second ribs are formed so as to intersect in the sole portion, the area surrounded by the intersection of the first rib and two second ribs is arranged in the thin portion, and that one of the second ribs extends from a toe side of the sole portion adjacent to the face portion to a heel side of the sole portion in the vicinity of a back-side end portion, and the other of the second ribs extends from the heel side of the sole portion adjacent to the face portion to the toe side of the sole portion in the vicinity of the back-side end portion.  However, Breier makes obvious the intersection of at least two ribs (Fig. 3), the ability to use more than two ribs (par. [0036]; noting “any number of ribs” may be used), and at least one second rib extending from the thick to thin region (Fig. 3, item 28).  In addition, Takeuchi discloses the use at least two second ribs (Fig. 9(c)), the two second ribs are formed so as to intersect in the sole portion (Fig. 9(c), i.e. at location 13), and an area created by the intersection of the first and second ribs (Fig. 9(c), the middle triangular area), that one of the second ribs extends from a toe side of the sole portion adjacent to the face portion to a heel side of the sole portion in the vicinity of a back-side end portion, and the other of the second ribs extends from the heel side of the sole portion adjacent to the face portion to the toe side of the sole portion in the vicinity of the back-side end portion (Fig. 9(c)).  Furthermore, regarding using both second ribs to extend from the thin to thick regions, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)(see applicant’s spec, par. [0055]-[0059]; applicant giving no criticality to having both second ribs extend from the thick to thin region).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Breier to use at least two second ribs, the two second ribs are formed so as to intersect in the sole portion, and an area surrounded by the intersection of the first rib and two second ribs is arranged in the thin portion as taught and suggested by Takeuchi because doing so would be use of a known technique (using three intersecting ribs in the sole, the three intersecting ribs creating a triangular center region) to improve a similar product (a golf club that can have more than two ribs on the sole, the ribs extending from a thick region to a thin region with their intersection surrounded by the thin region) in the same way (using three intersecting ribs in the sole with a triangular center region, the center region located in the thinned region in order to change the natural frequency and sound of the golf club – see Breier: par. [0032]).  In addition, it would have been obvious to one of ordinary skill in the art to have both second ribs extend from the thin region to the thick because doing so not produced new and unexpected results: that is, the second, second rib would help to change vibration and frequency much like the second, first rib.  It is also noted that the combined Breier and Takeuchi do not specifically disclose that a height of the second ribs from the inner wall surface of the sole portion is lower than a height of the first rib from the inner wall surface of the sole portion.  However, Breier appears to make obvious that the height of the ribs may be different (par. [0036]; stating individual ranges for both ribs).  Takeuchi also discloses the use of ribs having different heights (Figs. 6(a)-6(c), specifically 6(a) vs. 6(b)).  In addition, regarding the height of each rib, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Finally, to support the Examiner’s assertion that the rib height is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Yabu which specifically states that the rib height is a result-effective variable use to optimize vibration reduction and overall weight (par. [0051]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention that the rib height as compared to one another would be a result effective variable used to optimize vibration reduction and overall head weight.  Finally, it is noted that the combined Breier and Takeuchi do not specifically disclose that an intersection point of the other of the second ribs and the first rib is disposed on the thick portion, and the intersection point of the two second ribs is disposed on the thin portion. However, Breier discloses the use of a thin and thick region on the sole with the ability of a first rib and a second rib to intersect in the thin region (Fig. 3, item 30 being the thin region, item 24 the thick, item 26 being the first rib, and item 28 being the second).  In addition, Takeuchi discloses three ribs on the bottom sole with three intersection points (Fig. 9(c)).  Finally, regarding the exact location of the intersection points on the sole (i.e. the thin region or the thick), it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configurations in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976) )(see applicants’ spec, par. [0058]; stating that “Also, the intersection position of the small ribs 52 and 53 is not particularly limited.  Also, the small ribs 52 and 53 need not [even] interest”, see also par. [0062] stating “the position of the intersection [of the small ribs] is also not particularly limited”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact intersection points of the first and second ribs would not be significant: that is, intersection of the ribs would alter the vibration and sound regardless of their exact intersection point as compared to the thinned region.  In the alternative, regarding the exact intersection location, it would have been obvious to try choosing from a finite number of identified predictable solutions (choosing whether to have each rib intersection of the other two intersection points in the thin or thick region) with a reasonable expectation of success (choosing whether to have each rib intersection of the other two intersection points in the thin or thick region in order to find a desired vibration and sound – see Breier: par. [0026]).
Regarding claim 2, the combined Breier and Takeuchi disclose that the second ribs intersect the first rib (Takeuchi: Fig. 9(c) showing two second ribs running forward to back).
Regarding claim 3, the combined Breier and Takeuchi disclose that the first rib and the second ribs each extend continuously (Takeuchi: Fig. 9(c) showing three ribs; the Examiner interpreting “continuously” as “being in immediate connection” as defined by dictionary.com).
Regarding claim 5, the combined Breier and Takeuchi disclose that the thin portion is arranged on a toe side in the toe-heel direction (Breier: Fig. 3, item 30).
Regarding claim 6, the combined Breier and Takeuchi disclose that the thick portion is provided at least partially around the thin portion (Breier: Fig. 3, item 30 being the thin, item 24, i.e. the rest of the sole, being the thick – see par. [0031]).  
Regarding claim 9 the combined Breier and Takeuchi disclose that one of the second ribs extends on a back side of the face portion from a vicinity of a boundary between the face portion and the sole portion (Breier: Fig. 3, item 28).
Regarding claim 10 the combined Breier and Takeuchi disclose that the thick portion is disposed on a back side and a heel side of the thin portion (Breier: Fig. 3 noting the thinned region is in item 30, located on the toe side, and there are thick portions to the rear and heel side). In the alternative, regarding the exact location of the thinned portion, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configurations in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976) )(see applicants’ spec, par. [0055]; stating the exact position of the thinned region is “not particularly limited”, and in fact the thinned region need not be present).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact position of the thinned region would not be significant: that is, the thinned region would alter the vibration and sound regardless of its exact position.
	Regarding claim 12,  the combined Breier and Takeuchi disclose that one end
portion of one of the second ribs is disposed on the thin portion, and one end portion of the other of the second ribs is disposed on the thick portion (Breier: Fig. 3; item 28, and duplication of parts, making this obvious).
Regarding claim 13, it is noted that the combined Breier and Takeuchi do not specifically disclose that both ends of the other of the second ribs are disposed on the thick portion, and an intermediate portion of the other of the second ribs is disposed on the thin portion.  However, regarding the exact position of the other second rib, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configurations in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976) )(see applicants’ spec, par. [0059]; stating “all of the ribs need not pass through the thin portion).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact position of the other second rib would not be significant: that is, the other second rib would alter the vibration and sound regardless of its exact position relative to the thinned area.
Regarding claim 14, the combined Breier and Takeuchi disclose that an intersection
point of the one of the second ribs and the first rib is disposed on the thin portion (Breier: Fig. 3).  It is noted that the combined Breier and Takeuchi do not specifically disclose that the intersection point of the two second ribs is disposed on the thin portion.  However, regarding the intersection point of the two second ribs being on the thin portion, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configurations in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976)(see applicants’ spec, par. [0058]; stating that “Also, the intersection position of the small ribs 52 and 53 is not particularly limited.  Also, the small ribs 52 and 53 need not [even] interest”, see also par. [0062] stating “the position of the intersection [of the small ribs] is also not particularly limited”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using an intersection of the smaller ribs on the thinned portion would not be significant: that is, the second ribs would alter the vibration and sound regardless of their exact intersection point as compared to the thinned region.
Regarding claim 16, the combined Breier and Takeuchi disclose that the two second ribs intersect on a back side of the first rib (Takeuchi: Fig. 9(c)).
Regarding claim 17, the combined Breier and Takeuchi disclose that the first rib and
the two second ribs extend linearly (Takeuchi: Fig. 9(c)). 


Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. 
To be clear, applicant has placed dependent claims 11 and 15 into claim 1.  It is requested that such amendments be specifically recited (i.e. described) in the Remarks in further responses.
It should also be noted for the record, that this is the same exact proposed amendment submitted during the non-final interview (i.e. option number 1).  As such, the interview summary posted 8/16/22 also sheds light on the Examiner’s position regarding the addition of claims 11 and 15 into claim 1 (i.e. the interview is further evidence of the Examiner’s position).
Applicant argues that Breier does not specifically disclose that “an area surrounded by the one first rib and the two second ribs is arranged in the thin portion”.  To be clear, applicant is specifically referring to the following reproduced below.  

    PNG
    media_image1.png
    583
    589
    media_image1.png
    Greyscale

However, the limitation is just another way of claiming the actual intersection points of the ribs.  For example, pars. [0012] and [0034] disclose the claimed feature, but give no criticality to the exact structure.  
Applicant argues that this configuration “reinforces the thin portion much more effectively than Breier” (see Remarks, received 9/15/22, page 6).  Respectfully submitted, arguments do not take the place of disclosing criticality (see In re Cole, 140 USPQ 230 (CCPA 1964)). The Examiner relayed this position to applicant in the non-final interview.  Applicant goes on to argue that Breier does not even “disclose or discuss” that is ribs are reinforcing (see Remarks, received 9/15/22, page 6).  On the contrary, Breier discloses that the vibration modes and thus sound are changed by the ribs.  The ribs help alter the vibration modes and frequency via placements in the hotspots (par. [0026]-[0030]).  As such, one of ordinary skill in the art would clearly understand that the ribs functionally serve as reinforcing supports.  
Applicant goes on to argue that Takeuchi discloses “grooves” and not ribs.  First, a “rib” is defined by dictionary.com as “something resembling a rib in form, position, or use, as a supporting or strengthening part”.  Under this broad definition, Takeuchi clearly discloses ribs on the inside sole.  In addition, and more importantly, it has been held that "the question in a rejection for obviousness on a combination of references is what the secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in the basic reference structure.” In re Richman, 165 USPQ 509 (CCPA 1970).  That is, applicant argues a bodily of Takeuchi into Breier.  However, the Examiner is simply brining in Takeuchi to show that the formation of three interconnected ribs in a triangular fashion on the sole would be obvious (Breier par. [0036] stating “It should be appreciated that the truss system may include any number of ribs that are interconnected…” (emphasis added).  Restated, Takeuchi discloses a known truss system of a number of interconnected ribs.  In addition, adding the triangular configuration of Takeuchi to Breier would not render Breier unsatisfactory for its intended purpose (see Remarks, received 9/15/22, page 7; applicant arguing “unsatisfactory for is intended purpose” based on a bodily incorporation of Takeuchi; but noting this is not the standard applied).
	Regarding the height of the ribs, Takeuchi Fig. 6(a) as compared to 6(b) clearly disclose a difference in height.  But assuming arguendo that applicant is correct, the Examiner gives a rejection for the rib height based on In re Aller and the Yabu reference as evidence.  As such, assuming applicant is correct, In re Aller and Yabu still apply and render obvious the limitation.
Finally, the Examiner notes that he applies In re Dailey with regards to the claimed rib configuration in the above rejection.  However, the Examiner also believes that In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (i.e. rearrangement of parts) would equally apply in some instances; based on the lack of criticality disclosed in applicant’s par. [0058].  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
9/20/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711